UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4251


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AMHAL RASHAD BOSTIC,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00182-JAB-1)


Submitted:   April 15, 2010                 Decided:   April 29, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Beechler, Winston-Salem, North Carolina, for
Appellant.    Angela Hewlett Miller, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Amhal Rashad Bostic pled guilty pursuant to a plea

agreement to bank robbery with a dangerous weapon, in violation

of   18   U.S.C.       §   2113(d)        (2006),    and    carrying       and   using,   by

brandishing, a firearm during a crime of violence, in violation

of   18   U.S.C.       §   924(c)(1)(A)(ii)         (2006).         The    district    court

sentenced        Bostic       to     thirty-three          months     on     the    robbery

conviction and a mandatory seven-year term of imprisonment on

the § 924(c) count.                On appeal, Bostic’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that, in his view, there are no meritorious issues for

appeal.         The Government declined to file a responsive brief.

Bostic was informed of his right to file a pro se supplemental

brief but has not done so.

                Our careful review of the record convinces us that the

district court fully complied with the mandates of Fed. R. Crim.

P. 11 in accepting Bostic’s guilty plea and ensured that Bostic

entered his plea knowingly and voluntarily and that the plea was

supported by an independent factual basis.                      See United States v.

DeFusco,        949    F.2d        114,    116-17,     119-20       (4th     Cir.     1991).

Accordingly, we affirm Bostic’s convictions.

                We review Bostic’s sentence for reasonableness under

an abuse of discretion standard.                      Gall v. United States, 552

U.S.      38,     51       (2007).          This     review     requires           appellate

                                               2
consideration          of        both      the        procedural          and        substantive

reasonableness of a sentence.                        Id.     In determining whether a

sentence    is    procedurally            reasonable,            this    court       must    first

assess     whether      the       district        court      properly          calculated         the

defendant’s      advisory         guidelines         range.        Id.    at     49-50.          This

court then must consider whether the district court considered

the   factors     in        18    U.S.C.        § 3553(a)         (2006),        analyzed        the

arguments presented by the parties, and sufficiently explained

the selected sentence.              Id.        “Regardless of whether the district

court imposes an above, below, or within-Guidelines sentence, it

must place on the record an ‘individualized assessment’ based on

the particular facts of the case before it.”                                  United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).

            Although the district court procedurally erred when it

imposed     Bostic’s          sentence           without         explicitly          making       an

individualized         assessment         based       on    the     particular           facts    of

Bostic’s    case,      because      Bostic           did   not    argue       for    a     sentence

outside    of    his    guidelines             range,      Bostic       did    not    adequately

preserve an objection to the district court’s error.                                        United

States     v.    Lynn,       592        F.3d     572,      579-80        (4th       Cir.     2010).

Accordingly, we need only review the sentencing error for plain

error.    See id. at 580.

            To establish plain error, Bostic has to show that an

error: (i) was made; (ii) is plain (i.e., clear or obvious); and

                                                 3
(iii)     affects      his   substantial            rights.      United     States   v.

Massenburg, 564 F.3d 337, 342-43 (4th Cir. 2009).                           Even if we

assumed that the district court’s brief explanation of Bostic’s

sentence constituted an obvious error in violation of Carter,

Fed. R. Crim. P. 52(b) requires Bostic to also show that the

district court’s lack of explanation had a prejudicial effect on

the sentence imposed.            See Puckett v. United States, 129 S. Ct.

1423, 1433, n.4 (2009).             We find Bostic has failed to make such

a showing.

            Finally, we review the substantive reasonableness of

the sentence.          United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.    2007).      We    presume    that       a    sentence    imposed    within   the

properly calculated guidelines range is reasonable.                            Rita v.

United States, 551 U.S. 338, 346-56 (2007); United States v.

Smith,    566     F.3d    410,    414   (4th         Cir.   2009).      Applying     the

presumption       of     reasonableness         to    Bostic’s       within-guidelines

sentence, which Bostic fails to rebut on appeal, we find that

the district court did not abuse its discretion in imposing the

chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We     therefore     affirm    the       district    court’s    judgment.

This court requires that counsel inform Bostic, in writing, of

the right to petition the Supreme Court of the United States for

                                            4
further review.      If Bostic requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Bostic.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     5